Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1448
                      Lower Tribunal No. F02-26611
                          ________________


                              Paul Brosky,
                                  Appellant,

                                      vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.

     Paul Brosky, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.